


EXECUTION COPY


AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
Dated as of November 12, 2013
AMENDMENT NO. 1 TO THE FIVE YEAR CREDIT AGREEMENT among THE HERSHEY COMPANY, a
Delaware corporation (the “Company”), the banks, financial institutions and
other institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and BANK OF AMERICA, N.A., as agent (the “Agent”)
for the Lenders.
PRELIMINARY STATEMENTS:
(1)    The Company, the Lenders and the Agent have entered into a Five Year
Credit Agreement dated as of October 14, 2011 (the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.
(2)    The Company and the Lenders have agreed to further amend the Credit
Agreement as hereinafter set forth.
SECTION 1.Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3, hereby amended as follows:
(a)    The definitions of “Applicable Margin”, “Applicable Percentage Fee”,
“Applicable Margin”, “Eurodollar Rate”, “FATCA”, “Level 1”, “Level 2”, “Level
3”, “Level 4”, “Level 5”, “LIBO Rate” and “Termination Date” in Section 1.01 are
amended in full to read as follows:
“Applicable Margin” means for Base Rate Advances, or for Eurodollar Rate
Advances, as of any date, a percentage per annum determined by reference to the
Level in effect on such date as set forth below:
Level
Applicable Margin for Eurodollar Rate Advances
Applicable Margin for Base Rate Advances
Level 1
0.410%
0.000%
Level 2
0.450%
0.000%
Level 3
0.565%
0.000%
Level 4
0.680%
0.000%
Level 5
0.900%
0.000%
Level 6
0.975%
0.000%



“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Level in effect on such date as set forth below:

1



--------------------------------------------------------------------------------




Level
Applicable
Percentage
Level 1
0.040%
Level 2
0.050%
Level 3
0.060%
Level 4
0.070%
Level 5
0.100%
Level 6
0.150%



“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum equal to the London Interbank Offered Rate or a successor thereto
as approved by the Agent (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Agent from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
U.S. dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code in effect
on the date hereof (or any amended or successor version that is substantively
comparable) and any regulations promulgated thereunder or any official
interpretations thereof and any agreements entered into pursuant to Section 1471
of the Internal Revenue Code.
“Level 1” means that either (a) S&P shall have assigned a rating of at least AA
or (b) Moody’s shall have assigned a rating of at least Aa2.
“Level 2” means that either (a) S&P shall have assigned a rating lower than AA
but at least AA- or (b) Moody’s shall have assigned a rating lower than Aa2 but
at least Aa3.
“Level 3” means that either (a) S&P shall have assigned a rating lower than AA-
but at least A+ or (b) Moody’s shall have assigned a rating lower than Aa3 but
at least A1.
“Level 4” means that either (a) S&P shall have assigned a rating lower than A+
but at least A or (b) Moody’s shall have assigned a rating lower than A1 but at
least A2.
“Level 5” means that either (a) S&P shall have assigned a rating lower than A
but at least A- or (b) Moody’s shall have assigned a rating lower than A2 but at
least A3.
“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
LIBOR, as published by Reuters (or such other commercially available source
providing quotations of LIBOR as may be designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in in U.S. dollars

2



--------------------------------------------------------------------------------




(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period.
“Termination Date” means November 12, 2018, subject to the extension thereof
pursuant to Section 2.19 and (b) the date of termination in whole of the
Commitments pursuant to Section 2.05(a), 2.05(b) or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
(b)    Section 1.01 is amended by adding the following definition in appropriate
alphabetical order:
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
(c)    Section 2.19(a) is amended by replacing the phrase “first or second
anniversary” with the phrase “third or fourth anniversary”.
SECTION 2.    Waiver; Assignment. The requirements of Section 2.17(b) and
Section 9.07 of the Credit Agreement are, effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 3,
hereby waived to the extent that such Sections require prior notice or execution
and delivery of an assignment agreement to effect an assignment by any Lender
that does not agree to extend its Commitment as set forth in this Amendment.
Accordingly, after giving effect to this Amendment, only those Lenders listed on
Schedule A to this Amendment shall have any Commitment or be considered Lenders
under the Credit Agreement, in such amounts as set forth on Schedule A.
Each Lender whose Commitment is reduced by giving effect to this Amendment
(each, an “Assignor”): (a) represents and warrants that (i) it is the legal and
beneficial owner of the relevant Assigned Interest (as defined below), (ii) such
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby, and (iv) it is not a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.
Each Lender whose Commitment is increased (or created) by giving effect to this
Amendment (each, an “Assignee”): (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and becomes a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.07(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.07(b)(iii) of the Credit Agreement), (iii) from and after the date of this
Amendment, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of its Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by its Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
its Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit

3



--------------------------------------------------------------------------------




Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
5.01(h) thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Amendment and to purchase its Assigned Interest, (vi) it has, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Amendment and to assume its Assigned
Interest and (vii) attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, if any, duly completed and
executed by such Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Agent, any Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement are required
to be performed by it as a Lender.
“Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Commitments of the respective Assignors to the extent being
assigned under this Agreement and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the respective Assignors (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above.
SECTION 3.    Conditions of Effectiveness. This Amendment shall become effective
as of the date first above written when, and only when, the Agent shall have
received counterparts of this Amendment executed by the Company and all of the
Lenders and the Agent shall have additionally received all of the following
documents, each such document (unless otherwise specified) dated the date of
receipt thereof by the Agent (unless otherwise specified), in form and substance
satisfactory to the Agent:
(a)    Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of the Company approving transactions of the type
contemplated by this Amendment.
(b)    A favorable opinion of Leslie M. Turner, Senior Vice President, General
Counsel and Secretary of the Company, substantially in the form of Exhibit G to
the Credit Agreement and as to such other matters as any Lender through the
Agent may reasonably request.
(c)    A certificate signed by a duly authorized officer of the Company stating
that:
(i)    The representations and warranties contained in Section 4 are correct on
and as of the date of such certificate as though made on and as of such date;
and
(ii)    No event has occurred and is continuing that constitutes a Default.

4



--------------------------------------------------------------------------------




SECTION 4.    Representations and Warranties of the Company The Company
represents and warrants as follows:
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
(b)    The execution, delivery and performance by the Company of this Amendment
and the Credit Agreement and the Notes of the Company to be delivered by it, as
amended hereby, and the consummation of the transactions contemplated hereby,
are within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Company’s charter or
by laws or (ii) any law or any contractual restriction binding on or affecting
the Company, except where such contravention would not be reasonably likely to
have a Material Adverse Effect
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery or performance by the Company
of this Amendment or the Credit Agreement or the Notes of the Company to be
delivered by it, as amended hereby, except for those authorizations, approvals,
actions, notices and filings where the Company’s failure to receive, take or
make such authorization, approval, action, notice or filing would not have a
Material Adverse Effect
(d)    This Amendment has been duly executed and delivered by the Company. This
Amendment and the Credit Agreement and the Notes of the Company to be delivered
by it, as amended hereby, is the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and general principles of
equity.
(e)    There is no pending or, to the Company’s knowledge, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action against, or to the Company’s knowledge, affecting the
Company or any of its Subsidiaries before any court, governmental agency or
arbitrator that (A) would be reasonably likely to have a Material Adverse Effect
or (B) purports to affect the legality, validity or enforceability of this
Amendment or the Credit Agreement or any Note or the consummation of the
transactions contemplated hereby.
(f)    Since December 31, 2012, there has been no Material Adverse Change.
SECTION 5.    Reference to and Effect on the Credit Agreement. (a) On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
(b)    The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

5



--------------------------------------------------------------------------------




(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.
SECTION 6.    Costs and Expenses. The Company agrees to pay on demand all
reasonable costs and expenses of the Agent’s outside counsel in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Agent) in accordance with the terms of Section 9.04
of the Credit Agreement.
SECTION 7.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 8.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
THE HERSHEY COMPANY
By:            /s/ ROSA C. STROH          
Name: Rosa C. Stroh
Title: Vice President, Treasurer


By:           /s/ DAVID W. TACKA        
Name: David W. Tacka
Title: Senior Vice President,
Chief Financial Officer


Agreed as of the date first above written:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:       /S/ J. CASEY COSGROVE      
Name: J. Casey Cosgrove
Title: Director


Lenders
BANK OF AMERICA, N.A.
By:          /S/ ERIK M. TRUETTE        
Name: Erik M. Truette
Title: Assistant Vice President


BANK OF AMERICA, N.A.
By:       /S/ J. CASEY COSGROVE      
Name: J. Casey Cosgrove
Title: Director


JPMORGAN CHASE BANK, N.A.
By:               /S/ TONY YUNG            
Name: Tony Yung
Title: Executive Director


CITIBANK, N.A.
By:      /S/ SHANNON SWEENEY     
Name: Shannon Sweeney
Title: Vice President


PNC BANK NATIONAL ASSOCIATION
By:   /S/ DOUGLAS T. MECKEHBERG  
Name: Douglas Meckehberg
Title: Vice President

7



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA
By:      /S/ GORDON MACARTHUR   
Name: Gordon MacArthur
Title: Authorized Signatory


US BANK NATIONAL ASSOCIATION
By:         /S/ PATRICK MCGRAW       
Name: Patrick McGraw
Title: Senior Vice President


THE NORTHERN TRUST COMPANY
By:        /S/ ANDREW D. HOLTZ      
Name: Andrew D. Holtz
Title: Senior Vice President


SUMITOMO MITSUI BANKING CORPORATION
By:            /S/ DAVID W. KEE          
Name: David W. Kee
Title: Managing Director


SANTANDER BANK, N.A.
By:           /S/ WILLIAM MAAG       
Name: William Maag
Title: Senior Vice President


CIBC INC.
By:        /S/ DOMINIC SORRESSO     
Name: Dominic Sorresso
Title: Authorized Signatory


By:            /S/ JONATHAN KIM         
Name: Jonathan Kim
Title: Authorized Signatory




BANCO BRADESCO S.A., NEW YORK BRANCH
By:        /S/ MAURA LOPES       
Name: Maura Lopes
Title: Authorized Signatory





8



--------------------------------------------------------------------------------




SCHEDULE A to Amendment




SCHEDULE I
COMMITMENTS




Name of Initial Lender


Commitment
Bank of America, N.A.


$135,000,000


JPMorgan Chase Bank, N.A.


$135,000,000


Citibank, N.A.


$135,000,000


PNC Bank National Association


$135,000,000


Royal Bank of Canada


$100,000,000


US Bank National Association


$75,000,000


The Northern Trust Company


$80,000,000


Sumitomo Mitsui Banking Corporation


$75,000,000


Santander Bank, N.A.


$75,000,000


CIBC, Inc.


$30,000,000


Banco Bradesco S.A., New York Branch


$25,000,000


TOTAL OF COMMITMENTS


$1,000,000,000






9

